Exhibit 10.5

FOURTH AMENDMENT TO PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO PURCHASE AGREEMENT (this “Fourth Amendment”) is dated
as of March 5, 2013 (the “Amendment Date”) by and among RANCON REALTY FUND V, a
California limited partnership (“Seller”), and 521 EAST 11TH ST. LLC, a
California limited liability company, and 1250 FAIRFAX LLC, a California limited
liability company (together, “Buyer”).

Recitals

A. Seller and Buyer are parties to that certain Purchase Agreement dated as of
February 13, 2013 (the “Initial Agreement”), as amended by that certain First
Amendment to Purchase Agreement dated as of February 15, 2013 (the “First
Amendment”), as further amended by that certain Second Amendment to Purchase
Agreement dated as of February 27, 2013 (the “Second Amendment”) and as further
amendment by that certain Third Amendment to Purchase Agreement dated as of
March 1, 2013 (the “Third Amendment” and together with the Initial Agreement,
the First Amendment, and Second Amendment, the “Purchase Agreement”), whereby,
upon the terms and conditions set forth therein, Seller agreed to sell and Buyer
agreed to buy the Property described in the Purchase Agreement.

B. Seller and Buyer Parties now desire to amend the Purchase Agreement as set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
to this Fourth Amendment agree as follows:

1. Definitions. Capitalized terms used in this Fourth Amendment shall have the
meanings set forth in the Purchase Agreement, except as otherwise defined
herein.

2. Cash Payment. Pursuant to the Third Amendment, Buyer and Seller modified the
amount of the Purchase Price to Eight Million and No/100ths Dollars
($8,000,000.00) and the amount of the Carryback Note to Four Million Eight
Hundred Thousand and No/100ths Dollars ($4,800,000.00). The amount of the Cash
Payment is the difference between the Purchase Price and the Carryback Note.
Accordingly, Paragraph 3(a)(iii) of the Purchase Agreement is modified to state
that the Cash Payment shall be in the amount of Three Million Two Hundred
Thousand and No/100ths Dollars ($3,200,000.00).

3. Miscellaneous. This Fourth Amendment may be executed in counterparts,
including facsimile counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one and the same instrument. Except
as specifically set forth in this Fourth Amendment, the Purchase Agreement shall
be unmodified and shall remain in full force and effect.

 

Fourth Amendment to Purchase Agreement

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
date first set forth above.

 

SELLER: RANCON REALTY FUND V, a California limited partnership By:   RANCON
FINANCIAL CORPORATION, a California corporation, its general partner   By:  

/s/ Jeff Comerchero — Attorney-in-fact

    Daniel L. Stephenson, President By:  

/s/ Jeff Comerchero — Attorney-in-fact

  Daniel L. Stephenson, its general partner BUYER: 521 EAST 11TH ST. LLC, a
California limited liability company By:  

/s/    Robert Hanasab        

  Robert Hanasab, Authorized Agent 1250 FAIRFAX LLC, a California limited
liability company By:  

/s/    Robert Hanasab        

  Robert Hanasab, Authorized Agent

First American Title Insurance Company

The undersigned executes this Fourth Amendment for the purposes of acknowledging
its agreement to serve as escrow agent in accordance with the terms of this
Fourth Amendment.

First American Title Insurance Company

 

By:  

/s/ Liz Zankich

 

Fourth Amendment to Purchase Agreement

Page 2 of 2